                            Case 6:20-cv-00131-ADA-JCM Document 1-1 Filed 02/18/20 Page 1 of 1

JS 44   ~Re~. o~~~~>                                                       CIVIL COVER SHEET
The .~S 44 civil cover sheet and the information contained herein neither replace ~~or supple~nenf the filing and service of pleadings or other papers as required by law, except as
provided by local rules of court. This form, approved by the Judicial Conference of the U~~ited States in September 1974, is regwred for the use of the Clerk of Court for the
purpose of initiating the civil docket sheet. (SfG'INS7RUC~IONSONNEhfPAGE01%THIS FORM)

I.(a) PLAINTIFFS
                                                                                                           Gigg ExpressNlnc and Palwinder Singh,
Shawn Gradney and Dana Gradney,

    (b~ County of Residence of First Listed Plaintiff               Lafayette Parish, LA                     County of Residence of Pirst Listed Defendant      011t8t'10, Canada
                              (EXCEPTIN tLS PIHINT/FI%CASES)                                                                      (  IN U.S. PLAW!'11%F'(~SL'S ONLY)
                                                                                                             NOTfi: IN LAND CONDEMNATION CASES, USr THE LOCATION OP
                                                                                                                     'I'HG TRACT OF LAND INVOLVED,


     ~C~ AttOmCyS (Firiu Naive, Address, and L'elephone Number)                                              Attorneys (lfKnoivn)
 Tracy P. Curtis, The Glen Armentor Law Corporation                                                        Michael D. Williams, Brown Sims, P.C., 1177 West Loop South,
 300 Stewart Street Lafayette, LA 70501                                                                    Houston, Texas 77027(713) 351-6250; Michael T. Franz, Sanchez
(337)233-1471                                                                                              Daniels, 333 W. Wacker, Ste. 500, Chicago, IL 60606 (312)214-3043
---
II. BASIS OF JURISDICTION (Place a» "x"in one eox on~y)                                        III. CITIZENSHIP OF PRINCIPAL PARTIES(Pace an "x" in One eos,/or f>lainti/~
                                                                                                       ( I'or Diversity Cases O~vly)                                   ai d One Boxfor DeJe~~dan1J
O 1     U.S. Government               O 3    Federal Question                                                                      PTF    DET                                         PTN        llET
           Plaintiff                           (U.S Gorernmen[ No(a Party)                         Citizen of This State           O I    O 1     Incorporated or Principal Place       O 4      O 4
                                                                                                                                                    ofBusiness In This State

O 2     U.S. Government               ~4     Diversity                                             Citizen of Another State       L~ 2    O   2   Incorporated and Principal Place     O 5      O 5
           Defendu~t                           (indicate Citizenship ofPa~7ies in Item I71)                                                          of Business In Another State

                                                                                                   Citizen or Subject of a       O 3      ~ 3     Foreign Nation                       O 6      O 6
                                                                                                     Porei n Counh
iV      NATiiRR OF .CTiiT ini„~,...~, ^x" ;~, nn~ u.,Y n~,~„~                                                                              dick here fnr Natnre nf.Cuif Cnrir l~escrintinns
          (
          'ONTRACT                                                 TORTS                             FORFEI'CURE/PENALTS"                   13ANKRUPTGY                 OTHER STATUTES
O   110 Insurance                       PERSONAL INJURY                PERSONAL INJURY             O 625 Drug Related Seizure       O 422 Appeal 28 USC 158          O 375 Palse Claims Act
O   120 Marine                       O 3]0 Airplane                  O 365 Personal Injury -             of Property 21 USC 881     O 423 Withdrawal                 O 376 Qui Tam (31 USC
O   130 Miller Act                   O 315 Airplane Product                 Product LiaUility      O 690 Other                            28 USC 157                        3729(a))
O   140 NegotiaUle Instrument               Liability                O 367 Health Care/                                                                              O 400 State Reapportionment
O   150 Recovery of Overpayment      O 320 Assault, Libel &                Phazmaceutical                                             PROPERTY RIGHTS                O 410 Antitrust
       & Cnforcement of Judgment            Slander                        Personal Lijury                                          O 820 Copyrights                 O 430 Banks and Banking
O   151 Medicare Act                 O 330 Federal Employers'              Product Liability                                        O 830 Patent                     O 450 Commerce
O   152 Recovery of Defaulted               Liability                O 368 Asbestos Personal                                        O 835 Patent -Abbreviated        O 460 Deportation
        Student Loans                O 340 Marine                           Injury Product                                                New Drug Application       O 470 Racketeer Influenced and
       (Excludes Veteruis)           O 345 Marine Product                   Liability                                               D 840 Trademark                        Corrupt Organizations
O   ]53 Recovery of Overpayment             Liability                 PERSONAL PROPERTY                  LABOR                        SOCIAL SECURITI'               O 480 Consumer Credit
        of Veteran's Benefits        L~ 350 Motor VeUide             O 370 Other Fraud       O 710 Pair Labor Standards             O 861 HIA (1395ft~               O 490 Cable/Sat TV
O   l60 Stockholders' Suits          O 355 Motor Vehicle             O 37] Truth in Lending         Act                             O 862 Black Lung (923)           O 850 Securities/Commodities/
O   l90 Other Contract                     Product Liability         O 380 Other Personal    O 720 Labor/Management                 O 863 DIWC/DIW W (405(8))               Exchange
O   195 Conh~act Product Liability   O 360 Other Personal                  Property Damage          Relations                       O 864 SSID Title XVI             O 890 Other Statutory Actions
O   196 Fra~~chise                         Injury                    O 385 Prope~Ty Damage   O 740 Railway Labor Act                O 865 RSI(405(g))                O 891 Agricultural  Acts
                                     O 362 Personal Injwy -                Product Liability O 751 Family a~~d Medical                                               ❑ 893 Environmental Matters
                                           Medical Mal ractice                                      Leave Act                                                        O 895 Freedom oflufonnation
        REALPROPCRT}'                    CIVIL RIGHTS                PRISONPR>YETITIONS ": O 790 Other Labor Litigation         rFEDF,RALTAX'SI~ITS                         Act
O   210 Land Condemnation            O 440 Oder Civil Rights           Habeas Corpus:        O 791 Employee Retirement        O 870 Takes(U.S. Plaintiff             O 89G Arbitration
O   220 Foreclosure                  O 441 Voting                    O 463 Alien Detainee          Income Security Act              or Defendant)                    O 899 Administrative Procedure
O   230 Rent Lease & Ejechnent       O 442 Employment                O 510 Motions to Vacate                                  O 871 IRS—Third Party                        Act/Review or Appeal of
O   240 Torts to Land                O 443 Housing/                        Sentence                                                 26 USC 7609                            Agency Decision
O   245 Tort Product LiaUility             Accommodations            O 530 General                                                                                   O 950 Constitutionality of
O   290 All Oder Real PropeiTy       O 445 Amer. w/Disabilities -    O 535 Death Penalty            1 VIM[CrRAT10N                                                         State Statutes
                                           Employment                  Other:                O 462 Naturalization Application
                                     O 446 Amer. w/Disabilities -    O 540 Mandamus &Other   O 465 Other Immigration
                                           Other                     O 550 Civil Rights            Actions
                                     O 448 Education                 O 555 Prison Condition
                                                                     O 560 Civil Detainee -
                                                                           Conditions of
                                                                          Confinement

V. ORIGIN (!']ace aiv "X"in One Box Only)
O 1     Origi~~al         ~2 Removed from                 O 3       Remanded from             O 4 Reinstated or       O 5 'transferred fran       4 6 Multidistrict            O 8 Multidistrict
        Proceeding           State Court                            Appellate Court               Reopened                Another District            Litigation -                 Litigation -
                                                                                                                          (speafy)                    Transfer                    Direct File
                                         Cite the U.S. Civil Statute UndOC WhICh you are 61ing (Do not citej«r{sdictloeal statutes unless rliversiryJ:
                                         2$ U.S.C.            1332 a and 1441 b
VI. CAUSE OF ACTION                      Brief description of cause:
                                          Plaintiffs alle e severe ersonal in'uries resultin from a motor vehicle accident caused b defendants.
VII.    REQUESTED IN                     ❑ CHECK IF THIS IS A CLASS ACTION                           DEMAND $                                 CHECK YES only if demanded in canplaint:

        COMPLAINT:                         UNDER RULE 23, P.R.Cv.P.                                                                           JURY llEMAND:               ~ Yes        DNo

VIII. RELATED CASES)
                                            (See ins~ruc~ion,$):
      IF ANY                                                         JUDGE                                                               DOCKET NUMBER

DATA                                                                   SIGNAT'URG OF ATTORNEY OF RE              RD
02/18/2020                                                             Michael D. Williams                  ,'          ~j~,~i           C ~-~~

    RECEIPT N                    AMOUNT                                    APPLYING IFP                                  JUDGE                           MAC.JUDGE
